Citation Nr: 1608169	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for gout. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to November 1969.  The Veteran served in the Republic of Vietnam; participated in combat; and was awarded the Purple Heart. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, granted service connection for an anxiety disorder and denied service connection for tinnitus, gout, hypertension, and headaches.

In December 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record. 

The claims were previously before the Board in February 2011 and August 2014.  In the prior August 2014 Board decision, an initial 30 percent evaluation for the Veteran's anxiety disorder was awarded and the remaining claims were remanded for further development.  

The issues of entitlement to service connection for gout, hypertension, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The Veteran's tinnitus is at least as likely as not caused by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit sought on appeal, as it relates to the claim for tinnitus, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Tinnitus, as organic disease of the nervous system, is considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a) ; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and tinnitus becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

The Veteran asserts that service connection for tinnitus is warranted, either on a direct basis, or alternatively, as secondary to his service-connected diabetes mellitus.  See December 2010 Board Hearing Trans. p. 20. 

The Veteran meets the current disability requirement for tinnitus.  His tinnitus was addressed in multiple VA examination reports, and he is competent to report having current tinnitus.  

The Veteran contends that his tinnitus developed as a result of the in-service landmine explosion.  See September 2008 statement and December 2010 Board Hearing Trans. p. 19. 

The Veteran was afforded VA examinations in June 2008, April 2011, and August 2015.  The evidence of record, including the VA examiners' opinions, does not support a finding that the Veteran's tinnitus was directly incurred during or as a result of his service.  The 2008 VA examiner stated that despite the documentation of a mine explosion in service and the Veteran's reported military noise exposure, the Veteran's intermittent tinnitus that occurs suddenly/acutely randomly is not entirely consistent with tinnitus typically associated with noise exposure.  It was further noted that there is no evidence of complaint of hearing loss or tinnitus in service and for decades after service separation.  Multiple VA examination reports noted the Veteran's onset of tinnitus many years after service and reflect that the Veteran has given varying reports of the date of onset.  The reports have generally pointed out that the Veteran's tinnitus is not typical of tinnitus due to noise exposure and that the Veteran's auditory status at separation cannot be determined based on the results of the whispered hearing test. 

However, the evidence of record supports a finding that the Veteran's tinnitus is caused, at least in part, by his service-connected diabetes mellitus.  In this regard, the 2008 VA examiner noted that there are a number of possible/likely etiologies including aging, occupational, and recreational noise exposure, diabetes, hypertension, and usage of potentially ototoxic medication.  However, he noted that it would be speculative to allocate a degree of the Veteran's current tinnitus to each of those etiologies.  According to the August 2015 VA examination report, it is likely/possible that aging, occupational and recreational noise exposures, and general health have contributed to his tinnitus.  He further noted that it would be speculative to allocate a degree of his tinnitus to any or each of these etiologies.  

Based on the VA examiners' opinions, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's tinnitus is caused by his service-connected diabetes mellitus. 

While the evidence has not necessarily met the criteria necessary for a grant of service connection for tinnitus on a direct basis or presumptive basis, all elements of service connection for tinnitus, as secondary to service-connected diabetes mellitus, have been met.  38 C.F.R. § 3.310 (2015).  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for tinnitus is granted on a secondary basis.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that service connection is also warranted for hypertension, headaches, and gout.  The claims were remanded in August 2014 for additional VA examinations and opinions.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA opinions of record, including those recent obtained in August 2015, regarding the claims on appeal are inadequate in that neither opinion provided addressed whether the Veteran's claimed conditions were aggravated by the service-connected Type II diabetes mellitus, left eye corneal abrasion residuals including trichiasis, anxiety disorder, third degree burn scar residuals, and/or chin scar residuals.  Thus addendum opinions are warranted.

In addition, the opinions provided regarding direct service connection are unclear.  While the examiner indicated that the Veteran's hypertension, gouty arthritis, and headaches are not caused by any diagnosed condition during active duty, the examiner did not specifically indicate whether either of the claimed disabilities had onset during active duty or is otherwise related to the Veteran's duty in the Republic of Vietnam.

Additionally, regarding the Veteran's claimed headaches, the August 2015 VA examiner stated that there is no objective evidence or documentation that the Veteran is having pathological headaches with an etiology.  However, the April 2011 VA examination report indicates that the Veteran was diagnosed with tension headaches in 2008.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the August 2014 Board Remand and adequate medical opinions must be obtained as to the etiology of the Veteran's claimed disabilities. 

The examiner must provide a full statement of the reasoning behind the conclusions reached, based on his or her clinical experience, medical expertise, and established medical principles. 

In a January 2015 statement, the Veteran stated that he receives all of his treatment at the Gainesville VA medical center (VAMC) in Florida.  VA treatment records from the Gainesville VAMC dated through August 2015 are of record.  While on remand, any additional pertinent VA treatment records not on file must be obtained. 


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran dated after August 2015. 

2.  Refer the entire record to a VA physician, other than the August 2015 VA physician who completed the VA Arthritis, Hypertension, and Headaches examinations.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

After reviewing the entire record and taking into account the history of the Veteran's complaints, the examiner must provide an opinion as to whether it is at least as likely as not ( a 50 percent or more probability) that that any identified gout, hypertension, and/or headaches had onset during active service; are related to the Veteran's duty in the Republic of Vietnam including his blast injury and other combat-related experiences; or otherwise originated during active service.

The absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the passage of time between the development of a disability and service results in a negative opinion, the examiner should provide a sufficiently detailed explanation as to why such is the case.

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current gout, hypertension, and/or headaches is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected Type II diabetes mellitus, left eye corneal abrasion residuals including trichiasis, anxiety disorder, third degree burn scar residuals, and/or chin scar residuals. 

If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

3.  Then, the AOJ should review the entire claims folder and ensure that all the foregoing development action has been conducted and completed in full.  If the requested addendum does not include adequate responses to the specific opinions requested, it must be returned for corrective action. 38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


